465 F.2d 1398
Donald KIRK, Jr., Appellant,v.The JERROLD CORPORATION.
No. 71-1857.
United States Court of Appeals,
Third Circuit.
Submitted Under Third Circuit Rule 12(6) Sept. 29, 1972.Decided Oct. 12, 1972.

Appeal from United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge.
Charles H. Dorsett, Jr., Philadelphia, Pa., and William H. Eastburn, III, Eastburn & Gray, Doylestown, Pa.  (Charles H. Dorsett, Philadelphia, Pa., on the brief), for appellant.
Gregory M. Harvey, Morgan, Lewis & Bockius, Philadelphia, Pa., for appellee.
Before STALEY, VAN DUSEN and MAX ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a judgment of the United States District Court for the Eastern District of Pennsylvania entered in favor of defendant Jerrold Corporation.  The district court's opinion is reported at 332 F.Supp. 247 (E.D.Pa. 1971).


2
The sole question on appeal involves the interpretation of several clauses in appellant Kirk's employment contract with the Jerrold Corporation relating to his compensation.  We find no error in the pertinent facts and applicable law as stated in the opinion of the trial judge.


3
The judgment of the district court will be affirmed.